Title: To James Madison from Isaac Cox Barnet, 23 April 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 23 April 1806, Paris. “With my respects of the 26th. Ulto. I had the honor to transmit copies of papers relative to a personal insult passed upon me by Michael O’mealy—as I was coming out of General Armstrong’s House on the 13th. of march last—and of the utter refusal of this Minister to Shew me that countenance and Support to which as an officer of the United States I consider myself entitled.
                    “Now, Sir, (and notwithstanding General Armstrong’s declaration in his Letter of the 19th. of March, disclaiming any interference in the affair) as he did on the   in a letter to the Minister of Police General—demand the release of the Said O’mealy who had been Seized by the authority of this Country and declare to that authority that I had no public character; I thought it a duty I owed as well to Mr. skipwith from being deputed by him—as from respect to the Commission I hold for the District of Havre—again to address the Minister of Police general on the Subject, which I did by a letter hereto Subjoined marked A. Receiving no answer I determined to Submit my petition in another form to the Ministe⟨r⟩ of Exterior Relations—this is also Subjoined and marked B.—to these and the concomitant papers marked C. D & E and to Mr. Bankhead’s Letter (of which the copy herewith marked F.[)] I now do most respectfully crave your reference—and confirm hereby the accuracy and authenticity of the Copies.
                    “Having yet no answer from Mr. Talleyrand either it is Superfluous to remark, sir, that if my public functions are not quite rendered a nullity—they may be Considered So far paralized as not to authorize any expectation of their utility on any urgent or important occasion—it therefore follows that unless my Colleague Mr. skipwith should return immediately to his post—such a remedy Should be resorted to as may conciliate his interests with the public duties of the office.”
                